Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings filed 6/7/19 are acceptable.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Offterdinger 8,584,525 teaches (Figure 2) sensor element 120; body including first conductive support (one of the two leads 167) 167 being electrically connected to the sensor element and supporting the sensor element, and second support (other of the 2 leads 167) electrically connected to the first support (via the sensor element); first elastic/conductive buffer 150 between the sensor element 120 and first conductive support; and second elastic buffer 220 between the sensor element and a second support 115.  However, the second support is not “electrically connected to the first support” and does not support (“supporting”, line 6) the first support, as called for in Applicant’s claim 1 (and claim 17).  
Ohta et al 2009/0282915 teach (Figure 1B) a sensor 11, buffer 15, first support 12/13 and wire 16 connecting the sensor 11 to the support 12/13.  However, here is no second elastic buffer/second support connected to and supporting the first support as called for in Applicant’s claim 1 (and claim 17).

Regarding remaining references:
Kim et al 2015/0128697 teach a sensor 140 mounted to a support 110 via a first elastic buffer arm 152.
Braman et al 2014/0230552 teach accelerometer with rubber 122,132,114 isolator elements.

Schwendimann et al 2014/0026656’s elastic element 21 is soldered to the sensor board 8.
Hatano et al 7,562,575 teach (Figure 3) a weight 11.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861